DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is responsive to Applicant’s Remarks/Amendment received on 5/24/2021, in which, claims 1, 11 and 20 are amended, claim 6 is previously cancelled and claim 15 is currently cancelled, claims 1-5, 7-14, 16-20 are pending.  Claims 1, 11 and 20 are independent claims. Claims 1-5, 7-14, 16-20 are rejected. 
Summary of claims

 3.	Claims 1-5, 7-14, 16-20 are pending, 
	Claims 1, 11 and 20 are amended,
	Claims 6 and 15 are cancelled,
	Claims 1, 11 and 20 are independent claims,
           Claims 1-5 and 7-14, 16-20 are rejected.

Remarks
4.	Applicant’s arguments, see Remarks, filed on 5/24/2021, with respect to the rejection(s) of claim(s) 1-5, -14, 16-20 under 103 have been fully considered but not persuasive.
	Applicant argued on pages 8-9 that Yamasaki did not teach the features cited in claim 1 because the instant application discloses that entirety of the task processing is executed on a single device and Yamasaki discloses two or more devices may process 
	Applicant argued on page 9 that Yamasaki did not teach the determination of whether a forecasted loading time for the application exceeds a loading tolerance threshold is based on an identification of a specific user preference.  Examiner respectfully submits that Yamasaki discloses comparing the estimated processing time with a predetermined threshold, and the threshold may be specified by the user ([0079]).  In addition, Kumar teaches that the system may include a user settings menu for enabling the user to specify whether previews should be displayed, the conditions under which previews should be displayed, etc. ([0039]).  In other words, Yamasaki discloses user may specify the threshold value, and Kumar expressly discloses providing a user settings menu to specify the conditions.
	Applicant argued on pages 9-10 that Koski is directed toward an image loading process and the instant application is directed toward an application loading process.  Examiner respectfully submits that Koski discloses if the master load time is greater than the preview load time multiplied by some constant or coefficient (e.g., two), then the preview can be loaded ([0035]), both of Yamasaki and Koski disclose executing an operation based on the determination of the loading time of an element in the electric 
	Applicant argued on page 10 that Koski discloses the loading progress indicator is presented within the master image and Koski does not teach provided a loading progress indicator within the reduced view.  Examiner respectfully submits that Koski clearly discloses the loading indicator can be displayed while the computing device is loading thumbnail, preview and/or master versions of image ([0060]), please note a thumbnail or a preview may be the reduced view and the loading indicator may be displayed while loading the reduced view.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1-5, 7, 9-14, 16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koichi Yamasaki et al (US Publication 20140156735 A1, hereinafter Yamasaki), and Kumar et al. (U.S. 2014/0136942 A1, hereinafter Kumar), and Koski et al (US Publication 20150212655 A1, hereinafter Koski).
 	
	With regard to claim 1, Yamasaki teaches a method, comprising: 
receiving, at an information handling device, a command from a user to load an application (Fig. 7 and [0069], the terminal-side processing unit executes a particular application when it is specified by the user (a command from a user to execute an application));
identifying, using a processor of the information handling device, a loading tolerance threshold associated with a user, wherein the loading tolerance threshold is designated by the user for the application ([0079], comparing the estimated processing time with a predetermined threshold time, and the threshold may be specified by the user; also see in Kumar); 
 	determining, using the processor, whether a forecasted loading time for the application exceeds the loading tolerance threshold ([0079], comparing the estimated processing time with a predetermined threshold time; [0131], when executing a specific application, the terminal device may be able to find a stored record of terminal processing time that corresponds to the application and is associated with a load condition value close to its own condition at the moment); 
and providing, responsive to determining that the forecasted loading time exceeds the loading tolerance threshold ([0079], comparing the estimated processing time with a predetermined threshold time),
Yamasaki discloses user may specify the threshold time value ([0079] but does not specify how the user may designate it, Kumar discloses: identifying, using a processor of the information handling device, a loading tolerance threshold associated with a user, wherein the loading tolerance threshold is designated by the user for the application (Kumar teaches a system and method of providing users with page previews during page loading events [abstract]. Kumar also teaches that the system may include a user settings menu for enabling the user to specify whether previews should be displayed, the conditions under which previews should be displayed, etc. ([0039])). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the load tolerance threshold taught by Yamasaki, to have included the user settings taught by Kumar, to have achieved an efficient system and method of displaying preview images of requested content in order to reduce delay experience before the display of the actual requested content.  
Yamasaki discloses loading an application specified by a user including determining an estimated time that the given application will be finished in some amount of time ([0131], Fig. 18, S137), but Yamasaki does not expressly disclose providing a reduced view of the application during a time period that the application is loading, and a progress indicator is presented within the reduced view, Koski discloses: and providing, responsive to determining that the forecasted loading time exceeds the loading tolerance threshold, a reduced view of the application on the information handling device during a time period that the application is loading (Fig. 2, 204; Fig. 3, 304 and 306; Fig. 4, 304 and 306; Fig. 7, 710; [0035] If the master load time is greater than the preview load time multiplied by some constant or coefficient (e.g., two), then the preview can be loaded at step 306. Once the preview (a reduced view of the file) wherein an application loading progress indicator is presented within the reduced view (Fig. 9 and [0060], present loading indicator on GUI while the computing device is loading, the loading indicator can be displayed while the computing device is loading thumbnail, preview).
	Yamasaki and Koski are analogous arts because they are in the same field of endeavor, determining an element loading time in electronic device and process the operation based on the determination. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Yamasaki by applying the teachings of Koski to include displaying a loading indicator in a preview or thumbnail (a reduced view) during the loading process. It would provide Yamasaki’s method with enhanced capability of improving user experience when the element loading time is too long.

With regard to claim 2, the limitations are addressed above and Yamasaki-Kumar-Koski teaches wherein the determining comprises accessing a data store comprising a list of forecasted loading times for a plurality of applications (Yamasaki: Fig. 8 and [0023], an example of data stored in a processing time storage unit comprising a list estimated processing time for a plurality of applications).

wherein the determining comprises identifying the forecasted loading time in the list corresponding to the application (Yamasaki: Fig. 8 and [0023], an example of data stored in a processing time storage unit comprising a list estimated processing time for a plurality of applications) and identifying whether the identified forecasted loading time exceeds the loading tolerance threshold (Yamasaki: Abstract, determining whether the amount of elapsed time since the request exceeds a threshold before an execution result of the processing operation is obtained; [0079], comparing the estimated processing time with a predetermined threshold time).

With regard to claim 4, the limitations are addressed above and Yamasaki-Kumar-Koski teaches wherein the forecasted loading times in the list are dynamically updated each time a corresponding application is loaded (Koski: [0004] based on the loading times of previous previews and/or masters; [0031] The computing device can, for example, keep track of the amount of time that it took to load the last 5 images in each category or image type. For example, the computing device can determine how much time it took to load the last 5 previews (e.g., JPEG images). The computing device can determine how much time it took to load the last 5 masters (e.g., RAW images and adjustments). The computing device can determine how much time it took to load the last 5 images of JPEG, TIFF or other image format; [0033] estimated load time for masters can be the average of the load times of the previous five masters; It is understood 

With regard to claim 5, Kumar discloses: wherein the loading tolerance threshold is designated by the user (Kumar teaches a system and method of providing users with page previews during page loading events [abstract]. Kumar also teaches that the system may include a user settings menu for enabling the user to specify whether previews should be displayed, the conditions under which previews should be displayed, etc. ([0039]))

claim 6       cancelled

With regard to claim 7, the limitations are addressed above and Yamasaki-Kumar-Koski teaches wherein the reduced view of the application is positioned at a predetermined portion of a display screen of the information handling device (Koski: Fig. 1; [0021] For example, the preview is typically larger than 1024.times.768 pixels and may be as large as the master. The preview can have a fixed, configured maximum size (e.g., 4096 pixels on the long side). The preview can be a smaller version of the rendered image. The preview can be a smaller version of the master (e.g., without adjustments)).

With regard to claim 9, the limitations are addressed above and Yamasaki-Kumar-Koski teaches further comprising automatically adjusting the reduced view to a full-screen view responsive to identifying that the application is loaded (Koski: Figs. 2-4; [0002] The preview can be larger than the thumbnail and the master can be larger than the preview, for example; [0035] Once the preview is loaded and displayed, then the computing device can proceed to load and display the master at step 308; [0038] In some implementations, the loading of preview or master versions of an image after the thumbnail version of the image 

With regard to claim 10, the limitations are addressed above and Yamasaki-Kumar-Koski teaches further comprising providing, responsive to determining that the forecasted loading time does not exceed the loading tolerance threshold, the application in a full-screen view during the time period (Koski: Fig. 3, 304 and 308; Fig. 4, 402 and 308; [0035] if the master load time is less than the preview load time multiplied by some constant or coefficient then the master can be loaded at step 308. Thus, process 300 provides for skipping or bypassing the loading and displaying of the preview version of the selected image; [0036] In some implementations, the master can be loaded without first loading the thumbnail and preview. For example, if the master can be loaded within a period of time (e.g., threshold period of time, configured period of time, dwell period, 0.5 seconds, etc.) and there are few, if any, adjustments, then the master can be loaded immediately when a corresponding image is selected without loading the thumbnail and/or preview versions of the image first).

With regard to claim 11, the device claim corresponds to the method claim 1, respectively, and therefore is rejected with the same rationale.



With regard to claim 13, the device claim corresponds to the method claim 4, respectively, and therefore is rejected with the same rationale.

With regard to claim 14, the device claim corresponds to the method claim 5, respectively, and therefore is rejected with the same rationale.

claim 15       cancelled

With regard to claim 16, the device claim corresponds to the method claim 7, respectively, and therefore is rejected with the same rationale.

With regard to claim 18, the device claim corresponds to the method claim 9, respectively, and therefore is rejected with the same rationale.

With regard to claim 19, the device claim corresponds to the method claim 10, respectively, and therefore is rejected with the same rationale.

With regard to claim 20, the product claim corresponds to the method claim 1, respectively, and therefore is rejected with the same rationale.


s 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki and Koski as applied on claims 1 and 11, and further in view of Michael Chan et al (US Publication 20150370428 A1, hereinafter Chan).
With regard to claim 8, the limitations are addressed above and Koski disclose ([0040] Item 506 represents the amount of time that a user dwells on the selected image represented by items 502 and 504. Item 508 represents the point in time where the user navigates to (selects) the next image (e.g., not image version, thumbnail, preview, master) in the user's image library. As illustrated by diagram further comprising receiving user inputs to at least one other application and displaying contents associated with the at least one other application during the time period (Figs. 2 and 4, while receiving user input to one application, displaying contents associated with other applications in the same time).
Yamasaki and Kumar and Koski and Chan are analogous arts because they are in the same field of endeavor, displaying information in user interface during loading process. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Yamasaki using the teachings of Chan to include displaying other applications when receiving user input on one application. It would provide Yamasaki’s method with enhanced capability of allowing user to view other applications when selecting one application in the screen.

With regard to claim 17, the device claim corresponds to the method claim 8, respectively, and therefore is rejected with the same rationale.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/HUA LU/
Primary Examiner, Art Unit 2171